Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 7 with the instant application on 30 May 2020.  In a Preliminary Amendment filed on the same day, Applicant amended claims 3 – 7.  Accordingly, claims 1 – 7 are available for substantive examination.
Requirement for Election of Species 
This application contains claims directed to the following patentably distinct species:
Binder		(see claim 1);
Excipient	(see claim 3); and 
Disintegrant	(see claim 4).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required pursuant to 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each of the genera identified above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic.
The Examiner notes that Applicant’s election must identify, consistent with the claims and/or the disclosure of Applicant’s specification, a non-ambiguous chemical entity, rather than a sub-genus of one or more of the identified genera.  For example, an appropriate election for a 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the Response to this Requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal 
The election may be made with or without traverse.  To preserve a right to petition, the Applicants must traverse the election.  If the Response does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Applicant must present traversal at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to 
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species that depend from, or otherwise require, all the limitations of an allowable generic claim, as provided by 37 CFR § 1.141.
CONCLUSION 
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619